DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 11, 16-17, and 25-27, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no support in the originally filed Specification for “wherein the array of image elements is formed from cured a [sic] UV polymer mixture”.  The Specification broadly describes curing, but not UV curing (0044). UV curing is only mentioned in adhesives used to bind the entire device to a paper.  Furthermore, there is no disclosure of curing the phthalocyanine taggent via UV in a polymer mixture.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 11, 16-17, and 25-27, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “wherein the array of image elements is formed from cured a [sic] UV polymer mixture” and “wherein the Mr-component comprises at least one of a machine readable phthalocyanine taggent added to the UV curable polymer mixture prior to curing”, which is indefinite.  The UV-curable polymer mixture is claimed (without support) to be for the array of image elements, then the claim recites the same polymer mixture is used to form the machine readable component, which is part of the Mr-component, and a separate element.
The claims are further indefinite because “wherein the Mr-component is not visible in the visible spectral range” and “comprises…phthalocyanine”.  Phthalocyanine is a well-known colorant and dye. Thus the claim appears to introduce a contradictory statement (see NPL).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, 11, 16-17, 25-26, and 27, are rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (US 2007/0273143) in view of Giering et al. (US 2008/0116272).
In respect to claims 1, 11, 25-26, the claims is indefinite and not supported by the original Specification, as detailed above, however, Crane discloses a machine readable optical security device (MrOSD) comprising: an optical security device (OSD) compromising a focusing layer 1 and an image layer 22 which are disposed to project a synthetic image when the image layer is viewed through the focusing layer (0052-0053; Fig. 3); a machine-readable component (Mr-component) 24 coupled to the OSD (Fig. 3); the Mr-component 24 may display signals (Mr-signature) in the invisible spectral range (0085); the OSD is at least partially transparent (through areas lacking the image layer), and underlying Mr-components are readable (Fig. 3).   Crane further discloses that the Mr-component 24 may be UV or IR ink (0087), and not visible in the visible spectrum. Crane further discloses that the focusing layer may including multiple layers, including a spacer layer (0039), wherein the spacer layer has two sides, the first side with focusing elements and the second side with an array of image elements.  Furthermore, Crane incorporates by reference Steenblik et al. (0004), which explicitly disclose a spacer layer between the focusing layer and array of image elements.  Lastly, Crane explicitly discloses that the focusing elements are not embossed through the entire layer, thus the bottom portion of the focusing layer 1, is a spacer (Fig. 2-5).  Crane discloses that the Mr-component 24 may be UV or IR ink (0087), which may be “invisible under normal lighting conditions [in the visible spectral range]” (0085).  Crane discloses that a synthetic image is projected by the array of image elements viewed through the layer of focusing elements (Abstract).  The Mr-component 24 is below the array of image elements of image layer 22 (Fig. 3), thus the Mr-component does not interfere with the synthetic image.  Furthermore, due to its UV or IR properties, it only visible under particular lightening, and at least in when viewed in visible light, is not visible, and does not interfere as well. Crane discloses that the image elements 22 may be formed by voids that are filled (0048).
Crane discloses IR or UV inks which are invisible in the visible spectral range, however do not disclose particular details of these inks, however, Giering et al. teach providing machine-readable features which display signals in the invisible spectrum (0025).  It would have been obvious to provide the machine-readable material taught in Crane et al. as materials which emit a response in the invisible spectral range in view of Giering et al. to avoid the relative ease in forgers ability to detect materials which emit in the visible range by providing a range of signals which also display in the invisible range (0004-0006).  Giering et al. teach that the Mr-signature of the Mr-component may display in the IR, UV, or NIR ranges, or combinations of any of these ranges (0025).  Although unclear for the reasons stated above, Crane discloses that the Mr-component may be formed via radiation curing (UV being a well-known type) however, do not particularly teach a phthalocyanine taggant material, however, this selection would have been obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In respect to claims 3 and 22, Giering et al. teach that the Mr-component may contain two signals within the UV range (0285, Fig. 3).
In respect to claim 9, Giering et al. teach substances which are IR absorbent, and emit in the IR (0055-0071), wherein the list of several materials which can be used together have first and second absorption wavelengths (e.g. 800 nm vs 850 nm).
In respect to claim 16, Giering et al. teach phthalocyanine (or substituted, metal-containing) in a matrix (crystal) (0075-0078).
In respect to claim 17, Giering et al. do not appear to teach that the IR-taggant is “benezenethiol-substituted copper-phthalocyanine”, however, such a taggant material would have been obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claims 1, 11, and 25-26, are additionally rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (US 2007/0273143) and Giering et al. (US 2008/0116272) in view of Zhang (US 2018/0231695).
Crane et al. either explicitly or implicitly disclose a spacer layer for the reasons described above, however, Zhang teaches a similar invention with both integrated layers of focusing elements and an array of image elements (e.g. Figs. 5-6) and further providing a spacer layer therebetween (Figs. 7-8).  It would have been obvious to provide the focusing elements and array of image elements taught in Crane et al.  with a spacer therebetween in view of Zhang to adjust the focusing distance between the elements (0079).  Furthermore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  The use of spacers between these elements is extremely well known in the art, with an inherent motivation “spacer”.
Response to Arguments

Applicant's arguments filed 05/05/21 have been fully considered but they are not persuasive.
The newly amended claims contain several 35 USC 112 rejections, and thus the claims cannot be clearly compared to the prior art.
Regardless, the argument that a known IR-taggent such as phthalocyanine is not an obvious material choice, is not persuasive. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637